Citation Nr: 0700988	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-37 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had verified active service from October 1968 to 
December 1972, with additional prior unverified service of 
19 years, 10 months, and 6 days.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington. 

In a rating decision of March 1999, of which the appellant 
(the widow of the veteran) was informed, and with which she 
voiced no disagreement, the RO denied entitlement to service 
connection for the cause of the veteran's death.  Since the 
time of that decision, the appellant has submitted additional 
evidence in an attempt to reopen her claim.  The RO found 
such evidence both new and material, but continued its denial 
of service connection for the cause of the veteran's death.

Upon review of this case, it is clear that the RO has 
adjudicated the issue of service connection for the cause of 
the veteran's death on a de novo basis.  However, despite the 
determination reached by the RO, the Board must first find 
new and material evidence in order to establish its 
jurisdiction to review the merits of a previously-denied 
claim.  See Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOGCPREC 5-92.  Because the RO has afforded the appellant a 
greater review on the merits of her claim then was otherwise 
warranted, the Board does not believe that the appellant will 
be prejudiced by deciding her case at this time on a new and 
material basis.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the appellant if 
further action is required on her part.


REMAND

As regards certain procedural issues, the Board notes that 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist an appellant in 
the development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify an 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain, 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board notes that, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In that decision, the Court held that VA must notify 
an appellant of the evidence and information necessary to 
reopen a previously-denied claim, as well as the evidence and 
information necessary to establish her entitlement to the 
underlying claim for the benefit sought, that is, service 
connection for the cause of the veteran's death.  In that 
case, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence which was of record at the time that the 
prior claim was finally denied.  The Court further stated 
that the VCAA requires, in the context of a claim to reopen, 
that the Secretary look at the bases for the denial in the 
prior decision, and respond with a notice letter which 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection which were found insufficient in the previous 
denial.  

The Board observes that, while in correspondence of January 
2003, the appellant was provided with a basic description of 
what constitutes "new and material" evidence, she has yet to 
be provided with notice which fully complies with the 
newly-specified criteria as noted in Kent, supra (i.e., the 
type of evidence which would be new and material based on the 
reasons for the prior denial).  Such notice must be provided 
to the appellant prior to a final adjudication of her current 
claim to reopen a previously denied claim for service 
connection for the cause of the veteran's death.  
Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO should furnish the veteran and 
her accredited representative corrected 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) which advises 
her of the evidence and information 
necessary to reopen her previously denied 
claim (for service connection for the 
cause of the veteran's death), and which 
notifies her of the evidence and 
information necessary to establish her 
entitlement to the underlying claim for 
benefits, that is, service connection for 
cause of death.  The appellant should be 
advised of what constitutes new and 
material evidence sufficient to reopen a 
previously-denied claim in the context of 
evidence of record at the time that the 
prior claim was finally denied.  Finally, 
the appellant should be advised of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
for cause of death which were found 
insufficient at the time of the previous 
denial, as outlined by the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  The RO should then review the 
appellant's claim for service connection 
for the cause of the veteran's death.  
Should the benefit sought on appeal 
remain denied, the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent Supplemental Statement of the 
Case in December 2005.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	(CONTINUED ON NEXT PAGE)







	                  
_________________________________________________
	MICHAEL A. PAPPAS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

